In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-02-00408-CR
          01-02-00409-CR
____________

KEITH ANTHONY PAYTON, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 183rd District Court
Harris County, Texas
Trial Court Cause Nos. 892058 and 898614



MEMORANDUM  OPINION
	Appellant pleaded guilty to possession of a controlled substance and
delivery of a controlled substance, and in accordance with a plea bargain agreement
with the State, was sentenced to three years confinement in each case.  Appellant filed
timely notices of appeal.  We dismiss the appeals for lack of jurisdiction.
	In both cases, appellant filed a notice of appeal that did not comply with the
requirements of Rule 25.2(b)(3) of the Texas Rules of Appellate Procedure in that it
did not state that the appeal was for a jurisdictional defect, that the substance of the
appeal was raised by written motion and ruled on before trial, or that the trial court
granted permission to appeal.  See Tex. R. App. P. 25.2(b)(3).  Appellant may not now
file an amended notice of appeal to correct jurisdictional defects.  State v. Riewe, 13
S.W.3d 408, 413-14 (Tex. Crim. App. 2000).
	An appellate court is without jurisdiction in felony cases such as the present
ones in which: (1) the defendant entered a plea of guilty or no contest based on a plea
bargain agreement; (2) the trial court followed the agreement in assessing
punishment; and (3) a non-compliant notice of appeal was filed.  See White v. State,
61 S.W.3d 424, 429 (Tex. Crim. App. 2001); Cooper v. State, 45 S.W.3d 77, 83 (Tex.
Crim. App. 2001).
	We also note that appellant waived his right to appeal if the trial court
followed the plea bargain agreement.  See Buck v. State, 45 S.W.3d 275, 278 (Tex.
App.--Houston [1st Dist.] 2001, no pet.).
	Accordingly, we dismiss the appeals for lack of jurisdiction.
PER CURIAM

Panel consists of Justices Mirabal, Taft, and Smith. (1)
Do not publish.   Tex. R. App. P. 47.
1.    	The Honorable Jackson B. Smith, Jr., retired Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.